In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), entered July 12, 1999, which denied its motion for summary judgment dismissing the complaint.
*361Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff, a patron of the defendant’s store, allegedly injured her hand while attempting to pull open an entrance door. The Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint, as the defendant established its entitlement to judgment as a matter of law. The door was not an inherently dangerous instrument and the defendant was not obligated to warn the plaintiff that the door would not open (see, Carter v New York City Hous. Auth., 260 AD2d 528; Wisloh v Air-A-Plane Corp., 251 AD2d 657; Tjepkema v Rochdale Meat Mkt., 238 AD2d 333; Green v New York City Hous. Auth., 82 AD2d 780, affd 55 NY2d 966; Cuevas v 73rd & Cent. Park W. Corp., 26 AD2d 239, affd 21 NY2d 745).
The plaintiff’s mere hope that further discovery will uncover evidence to prove her case is insufficient to postpone a decision on the motion (see, Waste Servs. v Jamaica Ash & Rubbish Removal Co., 262 AD2d 401, 403; Quinones v Board of Educ., 248 AD2d 696). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.